ACCEPTED
                                                                                                    03-14-00027-CV
                                                                                                           3855262
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               1/22/2015 9:11:17 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                          Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                  Counselor  at Law
                                                                             FILED IN
                                                                         3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                       AUSTIN, TEXAS
                                                                         1/22/2015 9:11:17 AM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk

                                                           January 22, 2015


Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711


Re: In the Matter of J.M.
    Court of Appeals Cause No. 03-14-00027-CV
    Trial Court Cause No. J-31,485


Dear Mr. Kyle:

    Please be advised that I will be appearing before the Court on February 11, 2015 at 9 a.m. to
present oral argument in this case. If you have any questions, please contact me.

                                                           Sincerely,


                                                           Linda Icenhauer-Ramirez




cc: Ms. Georgette Hogarth, Asst. District Attorney
    Travis County District Attorneys Office
    P.O. Box 1748
    Austin, Texas 78767